United States Court of Appeals
                    For the First Circuit



No. 19-1932

                       KEVIN M. KELLEY,

                    Petitioner, Appellant,

                              v.

                   UNITED STATES OF AMERICA,

                     Respondent, Appellee.



                         ERRATA SHEET

     The opinion of this Court, issued on February 25, 2021, is
amended as follows:

     On page 2, footnote 2, line 8 of that footnote, replace
"Kelly" with "Kelley"




                             - 1 -